The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-20, in the reply filed on 11-8-22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10,13-18 rejected under 35 U.S.C. 103 as being unpatentable over Perry-5807163 in view of Bui-2008/0099871.
	Perry discloses polishing a micro aperture 52 (.008 inch-col 4, line 54) of a workpiece 30 by flowing an abrasive slurry through aperture at desired flow rate and pressure to achieve desired finish wherein the polishing slurry comprises a polymer base, oil based plasticizer (5, line 15) with abrasive particles of diamond or carbide (col. 3, line 67) of 400#-1000# mesh (37 microns), with viscosity of about 100000cps (col. 4, line 7). At col. 2, line 32 Perry discloses using this method to polish micro holes in any workpiece, but does not specify a plasma resistant component.  And at col. 4, lines 20-25 Perry discusses the micro hole before polishing but does not disclose drilling the hole prior to polishing.  However, Bui teaches drilling a micro hole in a ceramic (plasma resistant component) workpiece/semiconductor [0065] that comprises SiO2 [0045] (re claim 14). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to use the method of polishing a micro hole by Perry, on a microhole of a ceramic/plasma resistant component, as taught by Bui, since Perry teaches any workpiece and to use a slurry polishing within ceramic/plasma resistant component would produce a highly smooth and polished conduit for intricate workpieces.
The exact diameter of aperture and exact viscosity are just slight variations therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Perry-5807163 and Bui-2008/0099871 in further view of Fisher-6158929.
	Perry discloses polishing a micro aperture 52 (.008 inch-col 4, line 54) of a workpiece 30 by flowing an abrasive slurry through aperture at desired flow rate and pressure to achieve desired finish wherein the polishing slurry comprises a polymer base, oil based plasticizer (5, line 15) with abrasive particles of diamond or carbide (col. 3, line 67) of 400#-1000# mesh (37 microns), with viscosity of about 100000cps (col. 4, line 7). At col. 2, line 32 Perry discloses using this method to polish micro holes in any workpiece, but does not specify a plasma resistant component.  And at col. 4, lines 20-25 Perry discusses the micro hole before polishing but does not disclose drilling the hole prior to polishing.  However, Bui teaches drilling a micro hole in a ceramic workpiece/semiconductor [0065] that comprises SiO2 [0045]. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to use the method of polishing a micro hole by Perry, on a microhole of a ceramic semiconductor device/ plasma resistant component, as taught by Bui, since Perry teaches any workpiece and to use a slurry polishing within ceramic semiconductor devices/ plasma resistant component would produce a highly smooth and polished conduit for intricate workpieces.
IN regard to claim 11, Fisher teaches drilling and reaming a hole (col. 5, lines 5-8). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to drill and ream the hole of the method of Perry in view of Bui, as taught by Fisher, since these steps are old and well-known to form holes and to achieve desired hole size efficiently.  
Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Perry-5807163 and Bui-2008/0099871 in further view of McCarty-3521412.
	Perry discloses polishing a micro aperture 52 (.008 inch-col 4, line 54) of a workpiece 30 by flowing an abrasive slurry through aperture at desired flow rate and pressure to achieve desired finish wherein the polishing slurry comprises a polymer base, oil based plasticizer (5, line 15) with abrasive particles of diamond or carbide (col. 3, line 67) of 400#-1000# mesh (37 microns), with viscosity of about 100000cps (col. 4, line 7). At col. 2, line 32 Perry discloses using this method to polish micro holes in any workpiece, but does not specify a plasma resistant component.  And at col. 4, lines 20-25 Perry discusses the micro hole before polishing but does not disclose drilling the hole prior to polishing.  However, Bui teaches drilling a micro hole in a ceramic/ plasma resistant component workpiece/semiconductor [0065] that comprises SiO2 [0045]. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to use the method of polishing a micro hole by Perry, on a microhole of a ceramic semiconductor device, as taught by Bui, since Perry teaches any workpiece and to use a slurry polishing within ceramic semiconductor devices/ plasma resistant component would produce a highly smooth and polished conduit for intricate workpieces.
Regarding claim 12, McCarty teaches honing an inside bore of a workpiece by switching flow direction of media from one direction to another and back the other way. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to flow the material from one direction and from a reverse direction in the method disclosed by Perry, as taught by McCarty, in order to more thoroughly polish entrance and exit areas of the hole.   The exact time duration would have been an obvious design expedient dependent on finish desired.

Allowable Subject Matter
Claims 19,20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar devices of abrasive flow polishing.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
December 17, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723